Citation Nr: 1042669	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an increased rating for a postoperative arthrotomy 
of the left knee, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1980. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2004 rating action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his September 2010 presentation, the Veteran's representative 
requested that the Veteran be afforded a VA examination to 
determine the current severity of his service connected left knee 
disability.  The record reflects that the Veteran was last 
afforded a VA compensation examination of his left knee in 
October 2006, and another presentation from the Veteran's 
representative in August 2007 noted that the Veteran has 
contended that his left knee disability has worsened in severity 
since the assignment of a 10 percent rating for this disability.  
In light of these assertions and the facts of this case, the 
Board finds that a VA examination to assess the severity of the 
Veteran's left knee disability is necessary in this case in order 
to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (finding that fulfillment of the statutory duty 
to assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  Accordingly, 
the case is REMANDED for the following action:

1.  With any necessary assistance from the 
Veteran, copies of the records of any 
medical treatment provided for his left 
knee disability, since October 2006, should 
be associated with the claims file.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
current extent of the impairment resulting 
from his service-connected left knee 
disorder.  The claims file should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated special diagnostic tests that are 
deemed necessary for an accurate assessment 
should be conducted.  

The examiner should state the range of 
motion of the left knee in degrees, noting 
the normal range of motion of the knee; 
determine whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the service-
connected disorder expressed, if feasible, 
in terms of the degree of additional range 
of motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left knee could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, if 
feasible, the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  

Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the service connected left knee disability 
limits his ability to work, or affects his 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions should 
be provided.  

3.  Thereafter, the claim should be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


